Roby, J.,
concurring. In Diamond Plate Glass Co. v. Tennell, 22 Ind. App. 132, there was no extrinsic fact from which the intention of the parties to locate the square tract, with its lines parallel to those of the section or of its subdivision, could be gathered.
It appears that the tract described as being twenty feet east and fifteen feet south of the given corner in this case will, when so located, be in the angle formed by the sides of the two highways; and, by reference to that fact, I think the same rule will apply as though it were located in the corner of the section, and therefore concur in the opinion of Black, J., and regard it as not inconsistent with the Tennell case. In any event, there being one good description in the lease, the demurrer to the complaint should be overruled.